THE COURT.
This cause is before us upon an alleged appeal from an order of the Superior Court of San Joaquin ' County denying the defendant’s petition for a nunc pro tunc order correcting the minutes of the defendant’s conviction before said court in the year 1934. The purpose of the petition was to have the records of said court show that no plea was entered as to the prior convictions of the defendant.
This cause was before this court on a former appeal involving the question of a plea being entered as to the prior convictions by the defendant’s attorney. The opinion in that ease appears in 140 Cal. App. 241 [35 Pac. (2d) 229], in which this court held that the defendant had suffered no prejudice by reason of the manner in which said pleas were entered. A hearing in this case was denied by the Supreme Court.
The record before us upon this alleged appeal corresponds exactly with the facts which were presented in the case just referred to. Prom which it appears that there is absolutely no merit in the defendant’s present appeal. The defendant has no right to have the records corrected for the purpose of eliminating therefrom just what was done, and make it appear that something which was done was not done.
*349In addition to the foregoing the record before us does not show that the defendant either appealed from the order of the trial court by announcing such appeal in open court at the time the order appealed from was entered, or that he subsequently filed a written notice of appeal therefrom. It thus appears that this court in fact has no jurisdiction of the present alleged appeal.
The appeal therefore being absolutely without merit, and not being properly taken, is dismissed.